Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is responsive to:  Amendment, filed 05/10/2021; RCE, filed 05/10/2021.
Claims 4 and 11 are canceled. Claims 1-3, 5-10, and 12-20 are allowed.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/10/2021 has been entered.
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites the following combination of features:
A non-transitory computer-readable medium having instructions stored thereon for programming a processing device to perform steps of: creating a binary type in a Yet Another Next Generation (YANG) model to allow either of a text format and a compressed binary format of data to be stored in the same YANG model; obtaining data for modeling; encoding, to a text section of the YANG model, the obtained data in a text format, the text format being under control of a model header; compressing the text format into compressed binary data; injecting the compressed binary data in the YANG model to encapsulate the compressed the compressed binary data in a compressed binary format, back into the same YANG model as the text format, the compressed binary format being under control of the model header; and transmitting the compressed binary data for the YANG model to a receiving device.
The prior art, U.S. Pub. No. 2017/0187577 A1 to Nevrekar, teaches a system which includes a database, a set of YANG models, and a plurality of translator files (par. 0011; par. 0027-0030). Nevrekar teaches extracting data fields as defined by the YANG model into device specific instructions (par. 0034) where the path may refer to a configurable feature which may be an interface of a network device, and the pay load information may include a parameter or value by which the feature is to be configured (par. 0037-0040).
The ConfD User Guide, pages 1-37, teaches  list nodes which define a sequence of list entries, which can define multiple keys and may contain any number of child nodes of any type (3.3.6, List Nodes, p. 3-4; see also 3.3.2 Data Modeling Basics, p. 2-3). ConfD teaches that YANG has built in types including any binary data and text data (3.3.9 Built-in Types, p. 5-6). ConfD teaches groups of nodes can be assembled into the equivalent of complex types using a grouping statement (3.3.11, Reusable Node Groups, grouping, p. 7-8).
U.S. Pub. No. 2019/0121880 A1, to Scherer, teaches encoding data formatted in human-readable text into binary, where the binary representation is greatly condensed in size as compared to the same information in text form, rendering it usable for configuration purposes even with devices that have small amounts of memory (par. 0011). Scherer teaches usage of a schema dictionary to permit maximal compression of the data when encoding the data into binary (par. 0025).
encoding, to a text section of the YANG model, the obtained data in a text format, the text format being under control of a model header; compressing the text format into compressed binary data; injecting the compressed binary data in the YANG model to encapsulate the compressed the compressed binary data in a compressed binary format, back into the same YANG model as the text format, the compressed binary format being under control of the model header… and therefore it would not have been obvious to have combined them to arrive at the claimed invention.
Applicant’s arguments, see Remarks, filed 05/10/2021, have been fully considered and are persuasive. Applicant argues that none of the cited references disclose “encapsulating the compressed binary data, in a compressed binary format, back into the same YANG model as the text format” (Remarks, p. 7).  Applicant’s arguments distinguish the claimed invention from the disclosure of RFC 6020 as cited in the specification (Remarks, p. 7).
For these reasons, and the reasons of record, it is believed that claim 1 is allowable over the prior art.  Dependent claims 2, 3, and 5-7 recite additional features which are allowable for at least the same reasons as set forth for their parent claim. Independent claim 8 and dependent claims 9, 10, and 12-14 recite limitations which are substantially similar to the limitations claimed in claims 1-3 and 5-7, and are therefore allowable for similar reasons. Independent claim 15 and dependent claims 16-20 recite limitations which are substantially similar to the limitations claimed in claims 1-3 and 5-7, and are therefore allowable for similar reasons. 
Therefore, it is believed that claims 1-3, 5-10, and 12-20 should be allowed.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bullotta et al.		U.S. Pub. No. 2017/0099332 A1	published	April 2017

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amelia Tapp whose telephone number is (571)272-7508.  The examiner can normally be reached on Monday 10:00am-4:00pm; Wednesday 1:00-4:00pm; Thursday 1:00-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/AMELIA L TAPP/Primary Examiner, Art Unit 2144